DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to amendment filed on 7/14/2021 in which claims 1-20 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.
EXAMINER'S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tanya Gaylord on 9/16/2021.
The application has been amended as follows: In claim 17, last line, after mode ---, the switch includes an antenna port, a first input/output port connected to the first duplexer, and a second input/output port connected to the matching circuit, in the single mode, the switch disconnects the antenna port from the second input/output port and connects the antenna port to the first input/output port, and Page 2 of 9Appl. No. 17/037,938Amendment dated: July 14, 2021Reply to Office action of April 15, 2021in the intra-band carrier aggregation mode, the switch connects the antenna port to the first input/output port and the second input/output port--- has been inserted.         
                
                                       Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Northolm (US 20140112213) teaches an antenna switch module (ASM) 302 that operates Page 7 of 9 Appl. No. 17/037,938Amendment dated: July 14, 2021Reply to Office action of April 15, 2021switching elements 304a-304d to connect one or more of the transmission chains, TX1 and/or TX2 and/or one or more reception chains, RX1 or/and RX2 to an antenna port AP. Matching networks 314a and 314c are arranged between the filters 312a and 312c and the switch ASM 302. As a result, when the switching elements 304a-304d are operated, the matching networks 314a and 314c and the switch ASM 302 are also connected to or disconnected from the antenna port AP. However the closest prior art above, alone or in combination with the cited prior arts fail to anticipate or render obvious the following recited features: the switch includes an antenna port, a first input/output port connected to the first transmission filter, and a second input/output port connected to the matching circuit, in the single mode, the switch disconnects the antenna port from the second input/output port and connects the antenna port to the first input/output port, and in the intra-band carrier aggregation mode, the switch connects the antenna port to the first input/output port and the second input/output port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20190013790-$ or US-20160134414-$ or US-20170244432-$ or US-20170063411-$ or US-20140256271-$ or US-20110260806-$ or US-20100316027-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633